DETAILED ACTION
Claims 1-20 are presented for examination based on the amendment filed 04/20/2022. Claims 1, 4, 7-8, 11, 15, and 18 are amended. Objections to claim 7, the drawings, and the specification are withdrawn in view of amendments. Rejection(s) under 35 USC 102/103 for claims 1-20 are withdrawn in view of their amendment and/or arguments presented by the applicant. Terminal Disclaimer filed 04/20/2022 against 16/414,535 and 16/414,611 is noted and approved on 4/27/2022; the provisional rejection under 35 USC 101 is withdrawn. Claims 1-20 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 01/19/2022, 02/01/2022, and 04/20/2022 have been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
wherein determining the optimum pressure drop across each downhole valve comprises iteratively: 
[…] 
ranking the initial solutions according to the value of an objective function; 
performing a convergence check on the initial solutions; 
and creating a new instance of a solution using properties of top-performing initial solutions;
in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 8, and 15 of the instant application (as supported in specification e.g. ¶ [0055]-[0060] and Figs. 2-3).
	Also please note that the allowable claim language above was also found as reason for allowance in substantially similar case 16/414,535.
Prior Art of Record
The Prior art of reference Al-Anazi (Innovative Production Optimization Technique for Smart Well Completions Using Real Time Nodal Analysis Applications”) discloses: 
Al-Anazi teaches a computer-implemented method for real-time modeling based on nodal analysis of multilateral wells, comprising: collecting, by a multilateral well optimizing system from a multilateral well during regular field optimization procedures, real-time (pg. 2 ¶2 “real time”) well rates and flowing bottom-hole pressure data at various choke settings for multiple flow conditions for each lateral of the multilateral well (pg. 1 ¶ 3).
Al-Anazi also teaches recording, by the multilateral well optimizing system during production of the well (pg. 4 ¶ 10 “field test”) and for one lateral at a time (pg. 4 ¶ 11 “The lateral has to be tested individually and commingled”), surface and downhole pressures(pg. 2 ¶ 2 "data…such as pressure") and production metrics (pg. 4 ¶ 10 "The second test is a production test") for each of the laterals (pg. 4 ¶ 11 “The lateral has to be tested individually and commingled”).
Al-Anazi further teaches calibrating, by the multilateral well optimizing system using the surface and downhole pressures and the production metrics for each of the laterals, a multilateral well production mode (pg. 5 Fig. 6 "Calibrate commingled production using previous data and estimate model rate", “previous data” includes pressures and production data as seen above).
Al-Anazi teaches estimating, by the multilateral well optimizing system using the multilateral well production model, flowing parameters of individual laterals (pg. 14 ¶ 1 “estimates flowing parameters of individual laterals”).
Al-Anazi teaches determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve (pg. 14 ¶ 1 “determines the optimum pressure drop across each downhole valve”).
Al-Anazi teaches estimating, by the multilateral well optimizing system using the multilateral well production model, a productivity of each lateral during the commingled production at various choke valves settings (pg. 14 ¶ 1 “estimates productivity of each lateral during the commingled production at various choke valves settings”).

The Prior art of reference Cetkovic et al. “A Methodology for Multilateral Wells Optimization – Field Case Study” discloses multi-lateral well modeling (pg. 2 ¶ 2) for optimizing each lateral (pg. 1 ¶ 6).
The Prior art of reference Tonkin (US 2016/0369590 A1) discloses optimizing a multilateral well via choke pressures ([0002]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148